Title: To Alexander Hamilton from Callender Irvine, 24 June 1799
From: Irvine, Callender
To: Hamilton, Alexander


Carlisle [Pennsylvania] June 24, 1799. “I have received your letter of the 6th instant, covering a new set of Recruiting instructions.… I repeatedly reported to the Secretary of War last fall, that I could have enlisted many more men, indeed treble the number, if furnished with money & advice for that purpose. I never was informed what the establishment, was or is to be, nor how many men I should inlist.”
